           Case 2:19-cv-00236-APG-VCF Document 17 Filed 06/17/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      JOE SMITH,
4
                           Plaintiff,
5                                                           2:19-cv-00236-APG-VCF
      vs.                                                   ORDER
6     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
7
                            Defendant.
8

9
            Before the Court is Joe Smith v. Nevada Department of Corrections, et al., case number 2:19-cv-
10
     00236-APG-VCF.
11
            Under LR 16-1(b), in actions by or on behalf of inmates under 42 U.S.C. § 1983 […], no discovery
12
     plan is required. The court enters a scheduling order within 30 days after the first defendant answers or
13
     otherwise appears. Here, it seems that plaintiff is no longer incarcerated.
14
            Accordingly,
15
            IT IS HEREBY ORDERED that a telephonic hearing to discuss discovery deadlines is scheduled
16
     for 1:00 PM, July 1, 2020.
17
            The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
18
     five minutes prior to the hearing time. The court will join the call and convene the proceedings. To
19
     improve sound quality, the parties should use a land line, at all possible. The use of a speaker phone
20
     during the proceedings is prohibited.
21

22
            DATED this 17th day of June, 2020.
23
                                                                  _________________________
24                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
25
